          Case 1:18-cv-00911-SM Document 7-1 Filed 10/26/18 Page 1 of 13



                    UNITED STATES DISTRICT COURT FOR
                     THE DISTRICT OF NEW HAMPSHIRE
__________________________________________
                                           )
ROBERT and DEBRA CARIDEO,                  )
                                           )
                        Plaintiffs,        )
                                           )
v.                                         )
                                           ) Civil Action No. 1:18-cv-00911-SM
PENNYMAC LOAN SERVICES, LLC,               )
                                           )
                        Defendant.         )
                                           )

                                  AFFIDAVIT OF COUNSEL

        I, Kevin P. Polansky, do hereby state as follows:

        1.     I am an attorney licensed to practice law in New Hampshire and I am counsel of

record for Defendant PennyMac Loan Services, LLC (“PennyMac”) in the above-captioned

litigation.

        2.     I have personal knowledge of the matters set forth in this Affidavit. I submit this

Affidavit in support of PennyMac’s Emergency Motion for a Temporary Restraining Order

and/or Preliminary Injunction.

        3.     On October 24, 2018, the undersigned counsel was informed by PennyMac that

Plaintiffs Robert and Debra Carideo (“Plaintiffs”) may be marketing the subject property (395

Mammoth Road, Pelham, New Hampshire (the “Property”)) for sale by Plaintiffs despite the fact

that PennyMac is the record owner of the Property.

        4.     On October 25, 2018, the undersigned counsel’s office confirmed with

PennyMac’s property agent that Plaintiffs were in fact purporting to market the Property for sale

by Plaintiffs, and had scheduled an open house for October 27, 2018, from 1 p.m. to 3 p.m.

Attached hereto as Exhibit 1 is a true and accurate copy of the MLS Listing posted by Plaintiffs,
         Case 1:18-cv-00911-SM Document 7-1 Filed 10/26/18 Page 2 of 13



through their attorneys in this action, which was obtained by PennyMac’s property agent through

the real estate listing website, RESNET, and provided to the undersigned counsel’s office.

       5.      By electronic mail dated October 25 and 26, 2018, the undersigned counsel’s

office contacted Plaintiffs’ counsel requesting an explanation for the listing. Plaintiffs’ counsel

admitted to posting the listing but did not respond to requests to withdraw the listing and cancel

the open house scheduled for October 27th.

       6.      At no time did PennyMac consent to allowing Plaintiffs to market or list the

Property for sale on PennyMac’s behalf or otherwise, nor did PennyMac have any knowledge of

the listing until its property agent informed PennyMac of the same after it was posted on

RESNET.

       7.      PennyMac is the record owner of the Property, and does not consent to Plaintiffs

purporting to list or market the Property for sale by Plaintiffs, and does not consent to Plaintiffs

selling the Property, whether on their or PennyMac’s behalf.



       Signed under the pains and penalties of perjury, this 26th day of October, 2018.



                                              /s/ Kevin P. Polansky
                                              Kevin P. Polansky




                                                 2
Case 1:18-cv-00911-SM Document 7-1 Filed 10/26/18 Page 3 of 13




                  EXHIBIT 1
Case 1:18-cv-00911-SM Document 7-1 Filed 10/26/18 Page 4 of 13
Case 1:18-cv-00911-SM Document 7-1 Filed 10/26/18 Page 5 of 13
Case 1:18-cv-00911-SM Document 7-1 Filed 10/26/18 Page 6 of 13
Case 1:18-cv-00911-SM Document 7-1 Filed 10/26/18 Page 7 of 13
Case 1:18-cv-00911-SM Document 7-1 Filed 10/26/18 Page 8 of 13
Case 1:18-cv-00911-SM Document 7-1 Filed 10/26/18 Page 9 of 13
Case 1:18-cv-00911-SM Document 7-1 Filed 10/26/18 Page 10 of 13
Case 1:18-cv-00911-SM Document 7-1 Filed 10/26/18 Page 11 of 13
Case 1:18-cv-00911-SM Document 7-1 Filed 10/26/18 Page 12 of 13
Case 1:18-cv-00911-SM Document 7-1 Filed 10/26/18 Page 13 of 13
